Case 1:19-cv-11741-AT Document 4 Filed 12/27/19 Page 1 of 2
IH-32 Rev: 2014-1]

United States District Court

for the

Southern District of New York
Related Case Statement

 

Full Caption of Later Filed Case:

MAX FEDERMAN,

 

Plaintiff Case Number

VS.

 

FITBIT, INC., JAMES PARK, ERIC N. FRIEDMAN,
LAURA J. ALBER, MATTHEW BROMBERG,
GLENDA FLANAGAN, BRADLEY M. FLUEGEL,
STEVEN MURRAY, and CHRISTOPHER

 

 

PAISLEY
Defendant
Full tion of Earlier Fil
(including in bankruptcy appeals the relevant adversary proceeding)
GREGORY TESNAR,

 

Plaintiff Case Number

19-cv-11247-AT

vs.

 

FITBIT, INC., JAMES PARK, ERIC N.
FRIEDMAN, LAURA ALBER, MATTHEW
BROMBERG, GLENDA FLANAGAN,
BRADLEY M. FLUEGEL, STEVEN
MURRAY, and CHRISTOPHER PAISLEY,

 

 

Defendant

Page 1

 
Case 1:19-cv-11741-AT Document 4 Filed 12/27/19 Page 2 of 2
IH-32 Rev: 2014-1

Status of Earlier Filed Case:

 

 

 

 

(If so, set forth the procedure which resulted in closure, e.g., voluntary
Closed dismissal, settlement, court decision. Also, state whether there is an appeal
pending.)
~ Open (If so, set forth procedural status and summarize any court rulings.)

 

 

Complaint filed on 12/09/19. Case assigned to the Honorable Judge Analisa Torres.

Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.

The newly filed case is related to the earlier filed case for the following reasons:

(1) involves the same parties and is based on the same or similar claims;

(2) arises from the same or substantially identical transactions, incidents, or events requiring
the determination of the same or substantially identical questions of law or fact; and

(3) is likely for other reasons to require substantial duplication of judicial resources if heard

by different judges

Signature: Date: Lr (

 

Page 2
